DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jason Elliott (Elliott) US 2019/0239367 in view of Ryan Bridwell Ashbaugh (Ashbaugh) US 2018/0249595.
As per claim 1 Elliott disclose;
A temperature control system for a variable frequency drive (power inverters) comprising: 
a sealed enclosure, (Fig. 4 item 920 “Sealed Inverter…”)
a power magnetic component and/or a power electronic component positioned inside the sealed enclosure (item 925), and 
a controller (950) configured to: 
control a temperature of the power magnetic component (925) and/or the power electronic component relative to an internal air temperature inside the sealed enclosure (through sensors 960a-d, 950 and 940) prior to an electrical energy application and operation (Para 0038 “invention intend to mitigate the risk of moisture condensing on the electronics within the sealed compartment, when the unit is operational, non-operational and during start-up and shut-down.”) of the power magnetic component (925) and/or the power electronic component to prevent condensation induced electrical failure of the power magnetic component and/or power electronic component, wherein the internal air temperature is equal to or greater than a dew point temperature inside the sealed enclosure. (Controller ) 
Elliott disclose cabinet for power inverters having all claimed components but does not specifically disclose variable frequency drive.
However in analogues art Ashbaugh teaches a variable frequency drive, in sealed cabinet.
Thus, it would have been recognized by one of ordinary skill in the art that using the known arrangement by Ashbaugh to the device of Elliott would have yielded predicable results and resulted in use of system to maintain a set humidity level in variable frequency drive type enclosures, that would allow to expand business volume.
Regarding claim 2 Elliott and Ashbaugh further disclose;
a cooling system comprising a heat exchanger (Elliott  -sees para 0031 “Opening 725 accommodates a heat exchanger (not shown).”), the heat exchanger being positioned such that, when in operation, the power magnetic component and/or power electronic component are cooled and heat is extracted to an outside of the enclosure. (Elliott Para 0031) 

Regarding claim 3 Elliott and Ashbaugh further disclose;
	Elliott disclose heat exchanger but does not provide details of heat exchanger 
	e.g. the heat exchanger is configured as closed loop air-to-air heat exchanger.  
However Ashbaugh further teaches “air-to-air heat exchanger 305” (Para 0044).
Thus, it would have been recognized by one of ordinary skill in the art that using the known arrangement by Ashbaugh to the device of Elliott would have yielded predicable results to cool components using well-known air to air heat exchanger, that would allow to install electronic components in sealed cabinet and provides improved VFD cabinet ventilation system, (Para 0011).

Regarding claim 4 Elliott and Ashbaugh further disclose; a heat exchanger but does not
Specifically teach, the heat exchanger is configured as modular heat exchanger comprising one or more modules such that a cooling capacity is adaptable by subtraction or addition of modules.  
	It would have been an obvious matter of design choice to use modular heat exchangers, since such a modification would have involved a mere change in the size of a component e.g. heat exchanger in modular forms e.g. smaller modules. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). As modular approach provides flexibility in choosing number of modules as required and save space.

Regarding claim 5 Elliott and Ashbaugh further disclose;
the air- to-air heat exchanger is configured as cross-flow heat exchanger or counter-flow heat exchanger.  (Ashbaugh further disclose cross-flow heat exchanger see fig. 3 flow 300 and 325 are crossing each other)
	Thus, it would have been recognized by one of ordinary skill in the art that using the known arrangement by Ashbaugh to the device of Elliott would have yielded predicable results to cool components using well-known air to air heat exchanger, that would allow to install electronic components in sealed cabinet and provides improved VFD cabinet ventilation system, (Para 0011).

Regarding claim 6  and 7 Elliott and Ashbaugh further disclose;
the power electronic component comprises a temperature sensor for determining a surface temperature of the power electronic component (Elliott fig. 4 item 960d and para 0045 “Temperature sensors 960d may also be used to monitor the temperature of one or more components within the electronics
compartment (e.g., could include a sensor to monitor the surface temperature of the largest thermal mass),”) 
-wherein the power magnetic component comprises a temperature sensor for determining a surface temperature of the power magnetic component.  (Elliott fig. 4 item 960d and para 0045 “Temperature sensors 960d may also be used to monitor the temperature of one or more components within the electronics
compartment (e.g., could include a sensor to monitor the surface temperature of the largest thermal mass),”).

Regarding claims 10-13 Elliott and Ashbaugh further disclose;
the power magnetic component is selected from the group consisting of an isolation transformer, an input inductor, an output inductor, and a combination thereof.   (Elliott -AC filters includes transformer or inductor and Ashbaugh also teaches essential components e.g. transformer –para 0035 and 0043)
-a heating system, wherein the controller is further configured to control a temperature of the power magnetic component relative to an internal air temperature inside the sealed enclosure prior to an electrical energy application and operation of the power electronic component to prevent condensation induced electrical failure of the power electronic component.  (Elliott fig. 9)
- the heating system comprises heating elements placed at predetermined locations directly on the power electronic component and/or power magnetic component.  (Fig. 9)

-the heating system comprises induction heating via elevated excitation frequency at reduced voltage to control a temperature of the power electronic component and/or power magnetic component. (Elliott Para 0051 “one or more heaters can be of any suitable type”, therefor it is obvious design choice to use induction type heater based heating capacity or economical bases)

Regarding claim 14-17 Elliott and Ashbaugh further disclose;
-the temperature sensor (Elliott 960d) is applied directly to a magnetic core of the power magnetic component.  (Elliott disclose Para 0013 
“a surface temperature sensor located on a large thermal mass “)
-an internal air temperature sensor positioned inside the sealed enclosure.  (Elliott fig. 9 960b)
-the sealed and insulated enclosure is adapted as a fully sealed and insulated enclosure comprising NEMA 4 rating.  (Fig. 9 “Sealed Inverter Compartment and para 0034 “NEMA type 4”)
- a temperature control system as claimed in claim 1 .  (Fig. 9)

Claims 18-20 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Ashbaugh. (
Regarding claim 18 Elliott disclose;
A method of controlling a temperature within a sealed 1enclosure comprising one or more components of a power inverter comprising: 
regulating an internal air temperature inside the sealed enclosure such that the internal air temperature is equal or greater than a dew point temperature ; determining temperatures of the one or more components positioned inside the sealed enclosure; (Fig. 4 and as explained before)
controlling the temperatures of the one or more components relative to the internal air temperature prior to an electrical energy application and operation of the one or more components to prevent condensation induced electrical failure of the one or more components; and applying electrical input energy to the one or more components. (Fig. 4 and para 0042 and 0045) 
-applying heat to the one or more components such that the temperatures of the one or more components are greater than the internal air temperature by a heating system; and cooling the one or more components by a cooling system when the internal air temperature and/or the temperatures of the one or more components are greater than a predefined temperature. (Fig. 4 and para 0042 and 0045) 
- controlling a flow rate of an internal air circuit within the sealed enclosure relative to the one or more components and the internal air temperature, and controlling a flow rate of an external air flow circuit outside the sealed enclosure relative to the internal air temperature, wherein the flow rates are controlled such that the flow rates are substantially zero until the internal air temperature is equal or greater than the dew point temperature. (Fig. 4 shows controller and temperature sensors to cool components and para 0031 cooling through cooling cabinet 710 )
	Elliott disclose cabinet for power inverters having all claimed components but does not specifically disclose variable frequency drive.
However in analogues art Ashbaugh teaches a variable frequency drive, in sealed cabinet. And cooling components to cool.
Thus, it would have been recognized by one of ordinary skill in the art that using the known arrangement by Ashbaugh to the device of Elliott would have yielded predicable results and resulted in use of system to maintain a set humidity level in variable frequency drive type enclosures, that would allow to expand business volume.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Ashbaugh and further in view of applicant admitted prior art fig. 1-3.
Regarding claims 8-9 combinations of Elliott and Ashbaugh,
Disclose inverter and variable frequency drive and components in general (Elliott fig. 9 and 4 and para 0043 “Electronics compartment 920 houses various power electronics components 925 (including power inverters, AC filters etc.).”) power electronics and Ashbaugh par 0035 and 0043 “Upper chamber 490 may contain drive 605 electronics and other electronics included in VFD
system 700 such as DIN Rails, contactors, power supplies, relays, auxiliary contacts, transformers, and PLC's.”) but does not specify details of well-known essential/inherent components of variable frequency drive and inverter.
	However applicant admitted prior art fig. 1-3 and related descriptions disclose subject matter of claims 8 and 9
the power electronic component comprises multiple power cells configured as M2C subsystems or M2CL subsystems, or cascaded H-Bridge subsystems.  
the power electronic component comprises a multi-pulse rectifier.
	Thus, it would have been recognized by one of ordinary skill in the art that using the known arrangement by Ashbaugh to the device of Elliott would have yielded predicable results to assemble variable frequency drive circuits using well-known components, as per requirement or design choice (Para 0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835